        CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 1 of 16




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Minnesota Voters Alliance et al.,                      Case No. 19-cv-0358 (WMW/HB)

                             Plaintiffs,
                                                ORDER GRANTING IN PART AND
       v.                                       DENYING IN PART PLAINTIFFS’
                                                MOTION FOR ATTORNEYS’ FEES
The City of Saint Paul et al.,

                             Defendants.


       This Court granted summary judgment to Plaintiffs in March 2020. In doing so,

the Court declared two city ordinances, enacted by Defendants The City of Saint Paul and

The City of Minneapolis, facially unconstitutional as a matter of law and enjoined

Defendants from enforcing the ordinances. Plaintiffs now seek an order awarding them

$214,054.96 in attorneys’ fees and costs.       (Dkt. 46.)   Defendants contend that the

amounts Plaintiffs seek are unreasonable. For the reasons addressed below, Plaintiffs’

motion is granted in part and denied in part.

                                      BACKGROUND

       Plaintiffs are several landlords in Minneapolis and Saint Paul as well as the

Minnesota Voters Alliance, a Minnesota nonprofit organization whose membership

comprises other landlords in Minneapolis and Saint Paul. In 2016, Minneapolis enacted

an ordinance that requires landlords in the city to provide their new tenants voter-

registration information. Saint Paul enacted a similar ordinance in 2018.
        CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 2 of 16




       Plaintiffs commenced this lawsuit in February 2019, challenging the

constitutionality of Defendants’ respective ordinances. Plaintiffs’ two-count complaint

alleges that Defendants’ ordinances compel landlords to speak in violation of their free-

speech rights protected by the First Amendment to the United States Constitution.

Following an abbreviated period of informal discovery, the parties cross-moved for

summary judgment. The Court granted Plaintiffs’ motion for summary judgment and

denied Defendants’ motion for summary judgment. In doing so, the Court declared the

two challenged ordinances facially unconstitutional as a matter of law and permanently

enjoined Defendants from enforcing the ordinances.

       Plaintiffs now move for an order awarding them $214,054.96 in attorneys’ fees

and costs.1 This amount includes $195,955.50 in attorneys’ fees and $793.16 in costs for

work performed prior to the Court’s March 2, 2020 Order and an additional $17,267 in

attorneys’ fees and $39.30 in costs for work performed preparing the pending motion for

attorneys’ fees and costs. Plaintiffs also seek post-judgment interest on any amount

awarded by the Court. Defendants do not dispute that Plaintiffs are prevailing parties

and, therefore, entitled to seek reasonable attorneys’ fees and costs. But Defendants

argue that the hourly rates of Plaintiffs’ counsel are excessive and lack adequate

evidentiary support, the requested amount of attorneys’ fees is unreasonable and

excessive, and Plaintiffs’ fee petition is too vague to support the amount sought.
1
       Plaintiffs, in their motion for attorneys’ fees, seek a total award of $209,759.96.
In their reply brief, Plaintiffs request an additional $4,295 for the fees incurred preparing
the reply brief. Together, these amounts equal $214,054.96. But Plaintiffs’ reply brief
inexplicably requests “a total of $215,054.96.” The Court corrects Plaintiffs’ apparent
mathematical errors and tethers its analysis to the record evidence.

                                             2
        CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 3 of 16




                                        ANALYSIS

       I.     Attorneys’ Fees

       In a Section 1988 case involving the vindication of civil rights, a district court

may, in its discretion, allow the prevailing party to recover reasonable attorneys’ fees and

costs. 42 U.S.C. § 1988(b). A “prevailing party” is a party that “has been awarded some

relief by the court” as to the merits of at least some of that party’s claims. Buckhannon

Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 603

(2001); see, e.g., Lefemine v. Wideman, 568 U.S. 1, 4–5 (2012) (concluding that plaintiff

was “a prevailing party” entitled to seek attorneys’ fees after the district court granted

declaratory and injunctive relief in plaintiff’s favor). Here, Defendants do not dispute

that Plaintiffs are prevailing parties. Indeed, the Court granted Plaintiffs the full scope of

declaratory and injunctive relief they sought as to both counts of their complaint. As

such, the Court may, in its discretion, award Plaintiffs reasonable attorneys’ fees. 42

U.S.C. § 1988(b).

       A district court has substantial discretion when determining the reasonableness of

attorneys’ fees. Hensley v. Eckerhart, 461 U.S. 424, 437 (1983); Jarrett v. ERC Props.,

Inc., 211 F.3d 1078, 1084–85 (8th Cir. 2000). The burden of establishing that the fees

sought are reasonable rests with the party seeking attorneys’ fees. Hensley, 461 U.S. at

433–34. Courts employ the lodestar method when determining the amount of reasonable

attorneys’ fees. Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 478 U.S.

546, 563–64 (1986). Under this method, the lodestar amount is presumed to be the

reasonable fee to which counsel is entitled. Id. at 564; McDonald v. Armontrout, 860

                                              3
        CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 4 of 16




F.2d 1456, 1458 (8th Cir. 1988). To calculate the lodestar amount, a district court

multiplies the number of hours reasonably expended by a reasonable hourly rate,

Hensley, 461 U.S. at 433, which must be “in line with [the] prevailing [rate] in the

community for similar services by lawyers of reasonably comparable skill, experience

and reputation,” Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984). The party seeking an

attorneys’ fees award has the burden to establish entitlement to an award with

documentation that addresses the nature of the work and the appropriateness of the hourly

rates and hours expended.      Fish v. St. Cloud State Univ., 295 F.3d 849, 851 (8th

Cir. 2002) (citing Hensley, 461 U.S. at 437).

       Plaintiffs seek $213,222.50 in attorneys’ fees. As reflected in Plaintiffs’ counsel’s

billing records, this amount is based on 473.4 hours of work2 performed by two attorneys,

at hourly rates of $550 and $600, and one paralegal, at an hourly rate of $230.

Defendants dispute the reasonableness of both the claimed hourly rates and the number of

hours expended by Plaintiffs’ counsel. The Court addresses each argument in turn.

       A.     Hourly Rates

       Plaintiffs seek attorneys’ fees for the work of two attorneys, William F. Mohrman

and Erick G. Kaardal, and one paralegal, John E. Grzybek. With nearly 35 years of

experience, Mohrman claims an hourly billing rate of $600. With nearly 28 years of

experience, Kaardal claims an hourly billing rate of $550. And with nearly 37 years of

experience, Grzybek claims an hourly billing rate of $230. Defendants contend that
2
       Plaintiffs’ counsel’s billing records reflect a total of 474.9 hours of work, but this
includes 1.5 hours of work for which counsel did not charge their clients. The Court has
deducted uncharged work from its calculations.

                                             4
        CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 5 of 16




Plaintiffs’ “top-of-market” hourly billing rates are unsupported by the record and grossly

inflated.

       A district court may rely on its experience and knowledge of prevailing market

rates to determine whether the claimed hourly rate is reasonable. Hanig v. Lee, 415 F.3d

822, 825 (8th Cir. 2005).       But the party seeking attorneys’ fees must “produce

satisfactory evidence—in addition to the attorney’s own affidavits—that the requested

rates are in line with those prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience and reputation.” Blum, 465 U.S. at 895 n.11

(emphasis added). A reasonable fee is “one that is adequate to attract competent counsel,

but . . . [that does] not produce windfalls to attorneys.” McDonald, 860 F.2d at 1458

(quoting Blum, 465 U.S. at 897). The “skill, experience, and reputation of counsel are

key factors bearing on a rate’s reasonableness.” Id. at 1459.

       In support of the reasonableness of the claimed billing rates, Plaintiffs rely in part

on Minnesota Voters Alliance v. Mansky, No. 15-1682 (8th Cir. Jan. 8, 2019), in which

the United States Court of Appeals for the Eighth Circuit awarded fees to Mohrman,

Kaardal, and Grzybek based on hourly rates of $575, $525, and $225, respectively. The

Mansky case, like this case, involved a constitutional challenge to a Minnesota law on

First Amendment grounds. In this case, Plaintiffs claim hourly billing rates for Mohrman

and Kaardal that are $25 higher than the hourly billing rates in Mansky.3 In support of




3
       Plaintiffs also claim an hourly billing rate for Grzybek that is $5 higher than the
hourly billing rate in Mansky.

                                             5
         CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 6 of 16




this increase, Plaintiffs cite a February 11, 2020 article in The American Lawyer reporting

“lawyer billing rate growth of 4.5%” in the United States in 2019.

       Plaintiffs also rely on other cases from this District awarding attorneys’ fees based

on comparable hourly billing rates. See, e.g., Harris v. Chipotle Mexican Grill, Inc., No.

13-cv-1719 (SRN/SER), 2018 WL 617972, at *8 (D. Minn. Jan. 29, 2018) (concluding

that hourly billing rates of $525 to $575 were reasonable for civil litigators with 24 to 35

years of experience); Owner-Operator Indep. Drivers Ass’n, Inc. v. Supervalu, Inc.,

No. 05-2809 (JRT/JJG), 2012 WL 6760098, at *7 (D. Minn. Sept. 30, 2012) (concluding

that hourly billing rate of $495 was reasonable for civil litigators with 23 to 46 years of

experience and observing that “rates as high as $600 per hour for senior, experienced

attorneys have recently been approved by the courts of Minnesota”); Schaub v. County of

Olmsted, No. 06-2725 (JRT/FLN), 2011 WL 3664565, at *3 (D. Minn. Aug. 19, 2011)

(concluding that hourly billing rates between $450 and $550 were “similar to those

recently deemed reasonable in civil rights enforcement actions and related cases in this

district,” and collecting cases approving hourly billing rates of up to $600). Notably,

Schaub, like this case, involved constitutional violations and the vindication of the

plaintiff’s civil rights.4

       In addition, Plaintiffs rely on the sworn declaration of Daniel J. Biersdorf, a civil

litigator who is not involved in this case. Biersdorf has been licensed to practice law in
4
       It is true that the Harris and Owner-Operator cases were class-action lawsuits that
involved legal issues, procedural histories, and case complexities that differ from this
case. These cases nonetheless involved civil litigators practicing in Minnesota federal
court with significant experience. And Owner-Operator—like this case—involved an
issue of first impression.

                                             6
        CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 7 of 16




Minnesota since 1972 and has experience litigating constitutional claims. And Biersdorf

contends that he is familiar with the legal services performed by Plaintiffs’ counsel in this

case, the reputations of Plaintiffs’ counsel, and the “typical rates and billing practices of

attorneys litigating First Amendment and other complex issues in the Twin Cities

market.” In Biersdorf’s opinion, the hourly billing rates claimed by Plaintiffs’ counsel in

this case are “reasonable prevailing market rate[s]” for performing the type of work

involved in this case and “well within the range of prevailing market rates for attorneys

with similar background, experience, reputation and knowledge” as Plaintiffs’ counsel in

this case.

       Defendants argue that Plaintiffs seek “what is undeniably a top-of-market rate”

and that the “information provided does not adequately substantiate a basis for the

claimed rate as reasonable.” But aside from these conclusory critiques, Defendants offer

nothing specific to counter or undermine Plaintiffs’ evidence and arguments.             For

instance, Defendants do not attempt to meaningfully distinguish the cases on which

Plaintiffs rely, challenge the accuracy or credibility of Plaintiffs’ exhibits and

declarations, or present counter-evidence or case law demonstrating that a lower hourly

billing rate is more reasonable in this case.5 Although Defendants argue that the hourly



5
        Defendants cite Flowers v. Thunder, No. 12-1881 (MJD/SER) (D. Minn. Oct. 21,
2014), in which the plaintiff sought attorneys’ fees based on an hourly billing rate of
$450. But Defendants make no effort to compare Flowers or the attorneys in Flowers to
this case or Plaintiffs’ counsel in this case. And Defendants concede that the hourly
billing rates sought in this case are only “slightly higher” than in Flowers. As Plaintiffs
correctly observe in their reply brief, the lead attorney in Flowers had only 12 years of
experience—less than half that of Plaintiffs’ counsel in this case—and Flowers involved

                                             7
        CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 8 of 16




billing rates for Kaardal and Grzybek should be reduced by 25 percent, Defendants offer

no explanation for how they arrived at that blanket reduction, nor do they specifically

propose reducing Mohrman’s hourly billing rate.

       In summary, Plaintiffs’ evidence and the Court’s experience and knowledge of

prevailing market rates establish that Plaintiffs’ claimed hourly billing rates “are in line

with those prevailing in the community for similar services by lawyers of reasonably

comparable skill, experience and reputation.”       Blum, 465 U.S. at 895 n.11.        And

Defendants have not persuasively demonstrated otherwise.          Accordingly, Plaintiffs’

claimed hourly billing rates are reasonable.

       B.     Number of Hours Expended

       Plaintiffs seek attorneys’ fees for 474.9 hours of work performed in connection

with this case. Defendants contend that the number of hours expended by Plaintiffs’

counsel is unreasonably excessive and that Plaintiffs’ billing records are too vague and

nonspecific to support the amount of attorneys’ fees Plaintiffs seek.

       When conducting a lodestar analysis, a district court should exclude “hours that

were not reasonably expended.” Hensley, 461 U.S. at 434 (internal quotation marks

omitted). As such, “[c]ounsel for the prevailing party should make a good faith effort to

exclude from a fee request hours that are excessive, redundant, or otherwise

unnecessary.” Id. In addition, because incomplete or imprecise billing records may

prevent a district court from meaningfully reviewing a request for excessive, redundant,


prevailing market rates in 2014 as opposed to 2020. As such, Flowers does not
demonstrate that the hourly billing rates sought in this case are unreasonable.

                                               8
        CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 9 of 16




or otherwise unnecessary hours, “[i]nadequate documentation may warrant a reduced

fee.” H.J. Inc. v. Flygt Corp., 925 F.2d 257, 260 (8th Cir. 1991).

       Here, Defendants challenge several aspects of Plaintiffs’ counsel’s billing records,

arguing that a reduction in the requested attorneys’ fees is warranted because excessive

time was spent preparing Plaintiffs’ complaint, preparing Plaintiffs’ opening summary

judgment brief, and preparing for oral argument. Defendants also contend that some of

Plaintiffs’ counsel’s billing entries are “vague and non-specific.” The Court addresses

each alleged deficiency in turn.

          1. Preparing the Complaint

       Plaintiffs’ billing records reflect that, from October 2018 through February 2019,

counsel spent approximately 159 hours preparing and filing the complaint, for a total of

$71,142 in attorneys’ fees. These time entries include approximately 8 hours counsel

spent conferring with clients, approximately 11 hours counsel spent conferring among

themselves, approximately 79 hours counsel spent conducting legal and factual research,

and approximately 61 hours counsel spent drafting and revising the complaint.

       Plaintiffs’ complaint is 32 pages and includes 139 numbered paragraphs.

Although the complaint asserts two counts, the counts are substantially similar in that

Count I alleges that Saint Paul’s ordinance violates Plaintiffs’ free-speech rights in

violation of the First Amendment and Count II alleges the same violation as to

Minneapolis’s similar ordinance. Notably, at least 40 paragraphs in Count I of the

complaint—nearly one-third of the entire complaint—are either identical or substantially

similar to paragraphs found in Count II of the complaint. And the complaint does not

                                             9
       CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 10 of 16




contain an unusually extensive or complex recitation of factual or legal background.

Rather, the complaint primarily references the two relatively short city ordinances at

issue and general, long-established legal principles pertaining to the First Amendment

and applicable civil-rights statutes.

       It is true that Plaintiffs’ complaint contains several paragraphs with factual details

about the enactment of the challenged ordinances, including city council meeting records.

And some legal research that is essential to preparing a viable complaint—for example,

research pertaining to standing or pleading requirements—will not necessarily be overtly

referenced in the final document. Even experienced attorneys often must conduct such

research to represent their clients effectively. But the relative length and complexity of

Plaintiffs’ complaint in this case do not warrant the nearly 160 hours counsel spent

preparing it—nearly 140 hours of which counsel spent researching and drafting.

       Accordingly, the Court reduces the fees sought by Plaintiffs’ counsel for work

performed in connection with preparing the complaint. Defendants seek a 75 percent

reduction. The Court concludes that a 50 percent reduction is a reasonable reduction.

Consequently, the Court reduces this aspect of the attorneys’ fees Plaintiffs seek from

$71,142 to a reasonable amount of $35,571.

           2. Preparing Summary Judgment Motion Filings

       Plaintiffs’ billing records reflect that, from March 2019 through September 2019,

counsel spent approximately 240 hours conducting limited discovery and preparing and

filing Plaintiffs’ motion for summary judgment and supporting documents, for a total of

$115,664 in attorneys’ fees. These time entries include approximately 9 hours counsel

                                             10
       CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 11 of 16




spent conferring with clients, approximately 13 hours counsel spent conferring among

themselves, approximately 73 hours counsel spent conducting research, and

approximately 114 hours counsel spent drafting and revising the motion for summary

judgment and supporting documents.

       Plaintiffs’ brief in support of its motion for summary judgment is a 51-page

document, and Plaintiffs also filed eight declarations and numerous exhibits. Only two

causes of action were at issue, and each involved essentially identical legal analyses. The

parties’ legal dispute, however, involved significant issues of first impression and

nuanced disagreements as to the applicable standard of review. As such, a meaningful

amount of preparation on the part of Plaintiffs’ counsel was reasonably warranted.

       Some aspects of Plaintiffs’ billing records, however, suggest that counsel

undertook excessive or unnecessary work. Notably, the facts at issue were neither

voluminous nor complex. Indeed, the informal discovery period in this case lasted fewer

than four months and involved relatively few documents, no motion practice, no

depositions, and no expert discovery. As such, the majority of Plaintiffs’ summary

judgment preparation involved legal research and drafting, on which counsel collectively

spent approximately 187 hours. Many of counsel’s research-related time entries are

vague or non-specific. But Plaintiffs’ billing records reflect that at least 10 hours of this

time included researching issues that are not germane to the parties’ summary judgment

arguments, such as standing and the federal pleading standard. These are issues that,

according to Plaintiffs’ billing records, counsel previously had researched extensively

when preparing the complaint. In addition, counsel spent approximately 5 hours—at an

                                             11
       CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 12 of 16




hourly rate of $550—drafting and revising non-substantive motion papers, including a

notice of hearing, and researching this District’s Local Rules. These entries suggest that

at least some of the approximately 187 hours that counsel spent researching and drafting

Plaintiffs’ summary judgment filings—including some of the vague time entries that

cannot be meaningfully reviewed—were unreasonably excessive or unnecessary.

      Accordingly, the Court reduces the fees sought by Plaintiffs’ counsel for work

performed in connection with preparing Plaintiffs’ summary judgment motion. Although

Defendants seek a 75 percent reduction, a 20 percent reduction is reasonable in light of

the foregoing analysis. Consequently, the Court reduces this aspect of the attorneys’ fees

Plaintiffs seek from $105,664 to a reasonable amount of $84,531.20.

          3. Preparing for Oral Argument

      Plaintiffs’ billing records reflect that, after summary judgment briefing was

complete, counsel spent approximately 30 hours preparing for oral argument prior to the

December 12, 2019 hearing on the parties’ cross-motions for summary judgment. This

work amounts to $16,652.50 in attorneys’ fees.

      Argument preparation is important and can be time consuming. But spending 30

hours preparing for one oral argument, involving primarily one legal issue and a narrow

set of facts, is patently excessive. Given that Plaintiffs’ experienced counsel spent

significant time preparing both the complaint and the summary judgment briefing in the

months prior to the hearing, counsel should have been well-versed in the relevant legal

and factual issues and arguments without requiring 30 hours to prepare for the hearing.




                                           12
       CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 13 of 16




       The Court reduces the fees sought by Plaintiffs’ counsel for work performed

preparing for oral argument on the cross-motions for summary judgment. Defendants

seek a 75 percent reduction, which is reasonable in light of the foregoing analysis.

Consequently, the Court reduces this aspect of the attorneys’ fees Plaintiffs seek from

$16,652.50 to a reasonable amount of $4,163.13.

          4. Vague Billing Entries

       Defendants also argue that Plaintiffs’ billing records are not sufficiently specific,

and that “frequently the time descriptions are too vague to properly determine the task

completed or the task’s purpose in relation to this litigation.” The specific examples of

these deficiencies that Defendants identify pertain to several billing entries in which

counsel’s work is described as “[d]raft and revise complaint.”

       It is true that incomplete or imprecise billing records that prevent a district court

from meaningfully reviewing the request for excessive, redundant, or otherwise

unnecessary hours “may warrant a reduced fee.” H.J. Inc., 925 F.2d at 260. Here, some

of Plaintiffs’ billing entries are described relatively broadly, such as “[l]egal research on

government speech issues” and “[r]evise summary judgment memorandum based on

research.” Significantly, however, this is not a case in which Plaintiffs obtained only

partial relief, such that an attorneys’ fee award must be limited to only those aspects of

the case on which Plaintiffs prevailed. Rather, Plaintiffs obtained full relief on the merits

of their claims and are entitled to seek reasonable attorneys’ fees as to the entire

litigation. The procedural history in this case is relatively straightforward. There was not

a protracted period of complex discovery or motion practice. Plaintiffs prepared and filed

                                             13
       CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 14 of 16




their complaint, engaged in several months of informal discovery that involved no

apparent disputes, briefed and argued cross-motions for summary judgment, and briefed

the pending motion for attorneys’ fees. Plaintiffs’ billing entries largely pertain to these

essential stages of this litigation. In these circumstances, the relative lack of specificity in

some of Plaintiffs’ billing entries does not warrant a reduction. The Court can reasonably

infer from the billing entries the nature and purpose of the work performed and evaluate

whether that work was reasonably necessary, as reflected by the Court’s analysis.

       Accordingly, the Court does not reduce the fees sought by Plaintiffs’ counsel

based on the purported vagueness of Plaintiffs’ billing entries.

       In summary, the attorneys’ fees sought by Plaintiffs’ counsel are reduced, in part,

as follows: (1) the attorneys’ fees Plaintiffs seek for preparing the complaint are reduced

from $71,142 to a reasonable amount of $35,571; (2) the attorneys’ fees Plaintiffs seek

for preparing summary judgment motion filings are reduced from $105,664 to a

reasonable amount of $84,531.20; and (3) the attorneys’ fees Plaintiffs seek for oral

argument preparation are reduced from $16,652.50 to a reasonable amount of $4,163.13.

In total, the Court deducts $69,193.17 from the $213,222.50 in attorneys’ fees sought by

Plaintiffs, for an adjusted total of $144,029.33 in reasonable attorneys’ fees.

       II.    Costs

       In a Section 1988 case involving the vindication of civil rights, a prevailing party

also may recover costs. 42 U.S.C. § 1988(b). The declarations and exhibits submitted in

support of Plaintiffs’ motion for attorneys’ fees and costs establish that Plaintiffs incurred




                                              14
       CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 15 of 16




costs in the amount of $832.46, which Defendants do not dispute. Accordingly, Plaintiffs

are awarded costs in that amount.

       III.    Post-Judgment Interest

       Under federal law, post-judgment interest is mandatory. 28 U.S.C. § 1961(a)

(providing that post-judgment interest “shall be allowed on any money judgment in a

civil case recovered in a district court”); see also Hillside Enters. v. Carlisle Corp., 69

F.3d 1410, 1416 (8th Cir. 1995). “The phrase ‘any money judgment’ in section 1961(a)

is construed as including a judgment awarding attorneys’ fees.” Jenkins by Agyei v.

Missouri, 931 F.2d 1273, 1275 (8th Cir. 1991). Post-judgment interest is “calculated

from the date of the entry of the judgment, at a rate equal to the weekly average 1-year

constant maturity Treasury yield, as published by the Board of Governors of the Federal

Reserve System, for the calendar week preceding.” 28 U.S.C. § 1961(a). As such,

Plaintiffs’ request for post-judgment interest is granted at the rate set by Section 1961(a).

                                          ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:

       1.      Plaintiffs’ motion for attorneys’ fees, (Dkt. 46), is GRANTED IN PART

AND DENIED IN PART as addressed herein.

       2.      Plaintiffs are awarded attorneys’ fees, costs, and post-judgment interest in

the following amounts:

            a. $144,029.33 in reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988(b);

            b. $832.46 in costs pursuant to 42 U.S.C. § 1988(b); and

                                             15
      CASE 0:19-cv-00358-WMW-HB Doc. 57 Filed 03/23/21 Page 16 of 16




         c. Post-judgment interest on the total judgment amount of $144,861.79,

            calculated pursuant to the formula set forth in 28 U.S.C. § 1961.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 23, 2021                                 s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                          16
